* Rehearing denied April 23, 1934.
Plaintiff was a guest passenger in the automobile of Peter Roueche at the time of the occurrence of the accident which we have discussed in the matter of Mrs. Camille Smith v. Peter Roueche (La.App.) 153 So. 487, decided by us to-day.
In the Smith Case we reached the conclusion that defendant was in no way at fault and that the accident resulted from the condition of the roadway and that defendant could not have anticipated such a condition.
In the lower court judgment was rendered dismissing plaintiff's suit.
For the reasons given in Smith v. Roueche, the judgment appealed from is affirmed.
Affirmed.